Opinion issued October 14, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00860–CV




DEBRA J. LANE, Appellant

V.

LEON D. LANE, Appellee




On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 1515




MEMORANDUM OPINIONAppellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court of appeals);
Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that
this appeal was subject to dismissal, appellant Debra J. Lane did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.